      Case 2:16-md-02724-CMR Document 1493-1 Filed 08/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                           MDL No. 2724
 PRICING ANTITRUST LITIGATION                             Case No. 2:16-MD-02724

                                                          Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                          [PROPOSED] PRETRIAL ORDER NO. ___

              (Allowing Written Discovery to Proceed; Limited Stay of Depositions)

       This ______ day of ______________________, 2020, it is hereby ORDERED that:

       1.        The terms outlined below shall apply until November 30, 2020.

       2.        Initial disclosures remain stayed (as per PTO No. 44).

       3.        All types of written discovery, including requests for production of documents,

interrogatories, and requests for admissions, may be served.

       4.        Depositions of individuals on a list that the U.S. Department of Justice provided

to counsel for the parties and the court on August 13, 2020 are stayed.

       5.        Other than the limitations imposed in Paragraph 4, the parties may notice

depositions and shall meet and confer as necessary to schedule depositions.

       6.        The parties shall simultaneously serve written discovery requests and notices of

deposition to the U.S. Department of Justice. If the United States objects to any proposed written

discovery request or notice of deposition, the United States will notify the party of the basis for

the objection, and if necessary, bring that objection to the Special Master for resolution pursuant

to PTO No. 68 (“Special Masters’ Protocol”). The proposed discovery shall be stayed pending

resolution.

                                                  1
      Case 2:16-md-02724-CMR Document 1493-1 Filed 08/28/20 Page 2 of 2




        7.     The parties shall not seek and shall not respond to discovery in this MDL about

the criminal investigation that the Antitrust Division of the U.S. Department of Justice is

conducting into the generic pharmaceuticals industry.

        8.     A person responding to a discovery request in this MDL (e.g., subpoena, request

for production of documents, notice of deposition) (“Responding Person”) shall not disclose in

such response what documents or other information have been provided to the Department of

Justice in the course of its criminal investigation into the generic pharmaceuticals industry,

provided that nothing in this paragraph requires any modification of any document control

number or other endorsement on a document, nor prohibits or excuses a Responding Person from

providing documents or other information that previously had been provided to the Department

of Justice.

        9.     Nothing in this Order precludes a party or subpoenaed party from objecting to,

moving to quash, or seeking a protective order excusing a response to any discovery request,

provided the objection is made in good faith.

        It is so ORDERED.

                                                     BY THE COURT

                                                     _____________________________
                                                     CYNTHIA M. RUFE, J.




                                                 2
